I concur in the views expressed by Judge Mitchell.
However, I wish to add that the minority view would disregard our statute, Rem. Comp. Stat., § 1752, prescribing our duty to "consider all amendments which could have been made, as made." This command we have followed with fair consistency since Allendv. Spokane Falls  Northern Railway Co., 21 Wash. 324,58 P. 244, to date, in cases tried by the court and by a court and jury. It has, also, been our uniform rule of practice that, in the absence of a statement of facts, it will be presumed that a pleading, if defective, was amended at the trial. Greene v.National Surety Co., 140 Wash. 230, 248 P. 803; and, in the absence of a bill of exceptions or statement of facts, we are bound by the findings. Elsom v. Tefft, 140 Wash. 586,250 P. 346.